Citation Nr: 0528451	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
postoperative residuals arthroscopy of the left (minor) 
shoulder for the period from September 1, 2000, to April 5, 
2005.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals arthroscopy of the left (minor) 
shoulder for the period from April 6, 2005.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served from active duty from December 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which reduced the evaluation assigned for 
postoperative residuals of a left shoulder arthroscopy from 
20 percent to noncompensable, effective from September 1, 
2000.  A December 2001 rating decision thereafter assigned 
the left shoulder disability a 10 percent disability rating 
effective from September 1, 2000.  

In December 2004, the Board remanded the veteran's appeal for 
further evidentiary development.  

In a May 2005 rating decision, the RO assigned the left 
shoulder disability a 20 percent disability rating effective 
from April 6, 2005.  Accordingly, the Board has characterized 
the issues on appeal as listed above even though they differ 
from the characterization provided by the RO and by the Board 
in it s December 2004 remand.

On appeal the veteran has raised the issue of entitlement to 
vocational rehabilitation.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  A January 1998 rating decision granted service connection 
for postoperative residuals arthroscopy of the left (minor) 
shoulder and rated it as 20 percent disabling effective from 
January 16, 1997.  

2.  After the veteran had been issued a March 2000 notice of 
a proposed rating reduction, a May 2000 rating decision 
reduced the evaluation for the veteran's left shoulder 
disorder to noncompensable, effective from September 1, 2000.  

3.  A December 2001 rating decision thereafter assigned the 
left shoulder disability a 10 percent disability rating, 
effective from September 1, 2000.  

4.  The 20 percent rating for the service-connected 
postoperative residuals arthroscopy of the left (minor) 
shoulder had been in effect less than 5 years.  

5.  For the period from September 1, 2000, to April 5, 2005, 
the veteran's postoperative residuals arthroscopy of the left 
(minor) shoulder were not manifested by limitation of motion 
of the arm to shoulder level, or to a point midway between 
side and shoulder level, even when taking into account pain.

6.  For the period from April 6, 2005, the veteran's 
postoperative residuals arthroscopy of the left (minor) 
shoulder are not manifested by limitation of motion of the 
arm to 25 degrees from the side, even when taking into 
account pain.


CONCLUSIONS OF LAW

1.  For the period from September 1, 2000, to April 5, 2005, 
the criteria for restoration of a 20 percent rating for 
postoperative residuals a left shoulder arthroscopy have not 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2004).

2.  For the period from April 6, 2005, the veteran does not 
meet the criteria for an increased rating for postoperative 
residuals of a left shoulder arthroscopy.  38 U.S.C.A. 
§§ 1155, 5101, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the March 
2000 proposed rating reduction, the May 2000, December 2001, 
and May 2005 rating decisions, the April 2001 statement of 
the case, the December 2001, June 2002, and May 2005 
supplemental statements of the case, as well as the May 2002 
and January 2005 VA correspondence fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The Board also finds that VA has secured all 
available and pertinent evidence to include obtaining VA 
examinations to ascertain the severity of his left shoulder 
disability.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the May 
2002 VCAA letter after the adverse May 2000 rating decision.  
The Court explained in Pelegrini, however, that a failure of 
an agency of original jurisdiction (AOJ) (in this case, the 
RO) to give a claimant the notice required under the VCAA 
prior to an initial unfavorable adjudication of the claim 
does not require the remedy of voiding the AOJ action.  
Indeed, any failure to provide a timely notice is cured 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As such, the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided is 
harmless.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Restoration Claim

The veteran contends that his service-connected left shoulder 
disability had not improved and that the 20 percent 
disability rating should be restored for the period from 
September 1, 2000, to April 5, 2005.

A January 1998 rating decision granted service connection for 
postoperative residuals of a left shoulder arthroscopy and 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, effective from January 16, 1997.  In 
March 2000, the RO proposed to reduce the 20 percent rating.  
A letter advising the veteran of the reason for this proposal 
was issued in March 2000.  In May 2000, the RO issued a 
decision that implemented the proposed reduction and assigned 
September 1, 2000, as the effective date for the 
noncompensable rating.  In a letter dated later in May 2000, 
the RO notified the veteran of the above decision.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 20 percent rating 
by a letter dated in March 2000.  Thereafter, he was afforded 
an opportunity to have a pre-determination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 20 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in May 2000.  The veteran 
was informed of this decision by a letter dated later in June 
2000.  The reduction was made effective beginning 
September 1, 2000.  Consequently, the RO did not violate any 
of the procedures required under § 3.105--the veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted ("the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires").  38 C.F.R. § 3.105(e).  It 
should also be pointed out that the reduction, taken within 
less than five years from the award of the 20 percent rating, 
is not governed by the provisions of 38 C.F.R. § 3.344 
regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c) 
(2004).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To ignore the specific nature of the 
disability experienced by the veteran when assigning a rating 
violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2.

In this regard, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of a loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

As noted above, the veteran's left shoulder disability was 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under the rating criteria that were in 
effect at the time of the January 1998 grant, the May 2000 
reduction, and today, and because VA examiners report that 
the veteran is right-hand dominant, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 provides a 20 percent rating when the 
motion of the minor arm is at shoulder level or midway 
between side and shoulder level.  A 30 percent rating is 
warranted when the motion of the minor arm is limited to 25 
degrees from the side.

In the veteran's case, the original 20 percent rating was 
assigned on account of findings reported at a December 1997 
VA examination.  At that time, examination of the left 
shoulder disclosed mild pinpoint tenderness.  Range of motion 
studies showed flexion from 0 to 140 degrees, abduction from 
0 to 90 degrees with the last 10 degrees causing pain, and 
extension from 0 to 45 degrees.  It was opined that, while 
repetitive motion caused pain, there was no evidence of easy 
fatigability. 

When examined by VA in February 2000, the left shoulder's 
range of motion was flexion from 0 to 120 degrees, abduction 
from 0 to 110 degrees, and internal and external rotation 
from 0 to 90 degrees.  It was opined that, while there was 
evidence of left deltoid weakness, there was no evidence of 
joint laxity. 

When examined by his private physician, Craig H. Rosen, M.D., 
in June 2000, it was opined that the left shoulder had full 
flexion, lacked 15 degrees of abduction, had 80 to 85 degrees 
of internal rotation, and good external rotation, and had 
good extension.  It was also reported that left shoulder x-
rays showed exostosis/a bony growth on the anterior aspect of 
the humeral head.  

Likewise, at the June 2002 VA examination, the range of 
motion of the left shoulder was flexion from 0 to 170 
degrees, abduction from 0 to 170 degrees, and internal and 
external rotation from 0 to 60 degrees with no joint laxity.  
It was opined that "[t]here is a history and evidence to 
suggest a milder fatigability particularly upon activities 
that include reaching over head.  He is prone for 
progression."  The examiner opined that it was impossible to 
predict the degree of future dysfunction.  

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
Therefore, on objective examination, it cannot be said that 
the motion of the left arm at the time of the May 2000 rating 
decision was limited to shoulder level or midway between side 
and shoulder level, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45.  

Accordingly, the veteran did not meet the criteria for 
assignment of a 20 percent disability rating for his service-
connected left shoulder disability at the time the May 2000 
rating decision implemented the rating reduction in question.  
Therefore, the RO's rating reduction was proper and 
restoration is not warranted.



The Increased Rating Claim

As to whether the veteran is entitled to a rating in excess 
of 20 percent for his left should disability from April 6, 
2005, the Board notes that when examined by VA in April 2005, 
left shoulder motion was shown in flexion from 0 to 110 
degrees, in abduction from 0 to 110 degrees, and in internal 
and external rotation from 0 to 80 degrees.

As noted above, regulations define the normal range of motion 
for the shoulder as forward flexion from 0 to 180 degrees, 
abduction from 0 to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  Therefore, on objective examination, it 
cannot be said that the motion of the left arm is limited to 
25 degrees from the side.  Hence, an increased rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

As to pain on use, when examined by VA in April 2005, the 
veteran complained of left shoulder pain, stiffness, and 
swelling towards the end of the day, as well as intermittent 
but mild instability.  Examination revealed mild laxity, 
strength limited to 4 plus/5, and abduction against 
resistance limited by antalgia.  It was opined that not only 
were the losses in range of motion reported above caused by 
pain but with repetitive use flexion became limited to 0 to 
90 degrees, abduction became limited to 0 to 90 degrees, and 
internal and external rotation stayed at 0 to 80 degrees.  

Therefore, even though VA examination showed objective 
evidence of left shoulder weakness and instability, as well 
as additional limitation of motion caused by pain, the 
functional loss caused by pain do not limit left arm motion 
to 25 degrees from the side.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.  Hence, an increased rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for 
this time period even taking into account the additional lost 
motion caused by pain.  

As to whether the veteran is entitled to a higher rating 
under any other Diagnostic Code, the Board notes that while 
the claimant could potentially receive a higher rating under 
Diagnostic Codes 5200 and 5202, these Diagnostic Codes are 
not for application because the record does not show and the 
veteran does not allege either ankylosis of the left shoulder 
or left humerus impairment.  See 38 C.F.R. § 4.71a; Johnson 
v. Brown, 10 Vet. App. 80 (1997) (in the absence of 
ankylosis, the Board may not rate a service-connected 
disability as ankylosis).  

The appeal is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO, those he made 
to VA examiners, as well the testimony presented at the 
December 2001 personal hearing.  The Board recognizes that 
lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the severity of the veteran's disability are not 
probative because laypersons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claims the doctrine is not for application.  38 
U.S.C.A. § 5107.




ORDER

Restoration of a 20 percent rating for postoperative 
residuals of a left shoulder arthroscopy for the period from 
September 1, 2000, to April 5, 2005, is denied.

A rating in excess of 20 percent for postoperative residuals 
of a left shoulder arthroscopy for the period from April 6, 
2005, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


